 

EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT made and entered into this October _3rd _, 2019, by and between
Cemtrex, Inc., a Delaware Company, hereinafter referred to as “Employer” and
Aron Govil, hereinafter referred to as the “Employee”.

 

Recitals

 

The Employer is engaged in the business of smart technology, virtual and
augmented realities, advanced electronic systems, industrial solutions, and
intelligent security systems, and desires Aron Govil to serve as Chief Financial
Officer for the company.

 

IT IS THEREFORE AGREED:

 

Term of Employment

 

The Employer hereby employs the Employee and the Employee hereby accepts
employment with the Employer beginning on October 3rd, 2019.

 

Duties of Employee

 

The Chief Financial Officer will oversee all finance, accounting, forecasting,
budgeting, treasury, tax, SEC compliance and corporate insurance functions at
Cemtrex, Inc. In addition, this role will oversee the HR, legal, administrative
and facilities efforts at Cemtrex, Inc..This role directs all financial
activities and advises and assists the CEO and Executive Management Team in
meeting or exceeding the overall financial and strategic objectives of the
Company. The CFO is responsible for providing strategic leadership for the
company by working with the Executive Management Team to establish long-range
goals, strategies, plans and policies, along with providing leadership and
management for Corporate Administration and Human Resources.

 

Essential Duties & Responsibilities

 

  ● Define standards, policies, procedures, measures, and organizational
enhancements to meet company goals for finance.   ● Prepare long range financial
forecasts by working collaboratively with other management team members.   ●
Lead the effort in the planning and preparation of the annual budget.   ●
Regularly monitor and work closely with management in taking timely action to
ensure that budgets and financial plans stay within approved levels.   ● Manage
all accounts receivables and accounts payable activities and monitor all
receivables and collections   ● Insure the accounting of revenues and expenses
are performed in an accurate, efficient and timely manner in conformity with
GAAP and SEC compliance.   ● Prepare and deliver external audits and filing of
quarterly and year end SEC filings, tax return and ensure proper maintenance of
accounting records and documentation in compliance with statutory requirements
and Company policies.   ● Manage the daily cash balance and invest excess funds
to achieve the most lucrative rate consistent with Company policy.   ● Prepare
monthly financial reports and related analyses in accordance with GAAP on a
timely basis.   ● Assist in the preparation of business plans and financial
forecasting for other ventures of or being considered by the Company.   ●
Prepare materials for Board meetings.   ● Other duties may be assigned.

 

Compensation

 

As compensation for services rendered under this Agreement, the Employee shall
be entitled to receive from the Employer a salary of $ 250,000 per year, payable
in semi-monthly installments in which such payment becomes due, prorated for any
partial employment period.

 

As a signing bonus, Employees shall be granted 100,000 shares of the Employer’s
newly created Series C Preferred Stock.

 

   

 

 

Bonus

 

As a member of the Executive Management Team the Chief Financial Officer will be
eligible for annual cash bonuses and stock options based upon agreed and
approved individual and corporate MBO’s.

 

Employee Benefit Plans

 

The Employee shall be entitled to participate in any qualified pension plan,
qualified profit-sharing plan, medical or dental reimbursement plan, group term
life insurance plan, or any other employee benefit plan which is presently
existing or which may be established in the future by the Employer. Such right
to participation shall be in accordance with the terms of the particular plans
involved.

 

Paid Vacations

 

The Employee shall immediately have an annual vacation leave of 3 weeks paid
vacation. When your third year of service is completed an additional week of
vacation will be added. The time for such vacation shall be selected by the
Employee, but must be approved by the Employer. Any unused vacations shall be
accrued and paid in cash at the discretion of the Employee.

 

Paid Sick Leave

 

The Employee shall be entitled to 7 days per year as sick leave with full pay.

 

Business Expenses

 

The Employer, in accordance with the rules and regulations that it may issue
from time to time, shall reimburse the Employee for business expenses properly
incurred during the performance of his duties. Employer will provide the
Employee one car of Employee’s choice with all its operating expenses during the
term of this Agreement.

 

Termination of Employment

 

“At Will” Employment

 

Employee’s employment with Employer is “at will.” “At will” is defined as
allowing either Employee or Employer to terminate the Agreement at any time, for
any reason permitted by law, with or without cause and with or without notice.

 

COVENANTS

 

A. Non-Disclosure of Trade Secrets, Customer Lists and Other Proprietary
Information

 

Employee agrees not to use, disclose or communicate, in any manner, proprietary
information about Employer, its operations, clientele, or any other proprietary
information, that relate to the business of Employer. This includes, but is not
limited to, the names of Employer’s customers, its marketing strategies,
operations, or any other information of any kind which would be deemed
confidential or proprietary information of Employer

 

To the extent Employee feels that they need to disclose confidential
information, they may do so only after being authorized to so do in writing by
Employer.

 

B. Non-Solicitation Covenant

 

Employee agrees that for a period of one year following termination of
employment, for any reason whatsoever, Employee will not solicit customers or
clients of Employer. By agreeing to this covenant, Employee acknowledges that
their contributions to Employer are unique to Employer’s success and that they
have significant access to Employer’s trade secrets and other confidential or
proprietary information regarding Employer’s customers or clients.

 

C. Non-Recruit Covenant

 

Employee agrees not to recruit any of Employer’s employees for the purpose of
any outside business either during or for a period of one year after Employee’s
tenure of employment with Employer. Employee agrees that such effort at
recruitment also constitutes a violation of the non-solicitation covenant set
forth above.

 

D. Adherence to Employer’s Policies, Procedures, Rules and Regulations

 

Employee agrees to adhere by all of the policies, procedures, rules and
regulations set forth by the Employer. These policies, procedures, rules and
regulations include, but are not limited to, those set forth within the Employee
Handbook, any summary benefit plan descriptions, or any other personnel
practices or policies or Employer. To the extent that Employer’s policies,
procedures, rules and regulations conflict with the terms of this Agreement, the
specific terms of this Agreement will control.

 

   

 

 

Severance Pay

 

In the event of the termination of this Agreement prior to the completion of the
term of the employment specified herein, the Employee shall be entitled to the
compensation earned by him prior to the date of termination as provided for in
this Agreement, computed prorated up to and including that date.

 

Amendment and Waiver

 

Any provision of this Agreement may be altered or amended by a written document
signed by both parties hereto setting forth such alteration or amendment without
affecting the obligations created by the other provisions of this Agreement. The
Employer and the Employee agree that the failure to enforce any provision or
obligation under this Agreement shall not constitute a waiver thereof or serve
as a bar to the subsequent enforcement of such provision or obligation or any
other provision or obligation under this Agreement.

 

Survival of Covenants

 

This Agreement shall be binding upon any successors or heirs or representatives
of the parties hereto. The restrictive covenants and promises of the Employee
contained in this Agreement shall survive any termination or rescission of this
Agreement unless the Employer executes a written agreement specifically
releasing the Employee from such covenants.

 

Governing Law

 

This Agreement is to be construed in accordance with the laws of the State of
New York.

 

Employer:   Employee:       /s/ Saagar Govil   /s/ Aron Govil Saagar Govil, CEP
  Aron Govil

 

   

 

 